Citation Nr: 1423277	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-21 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM II), to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



FINDINGS OF FACT

1.  The Veteran had active duty service from February 1960 to July 1963 and September 1963 to September 1969; he was stationed on the U.S.S. Lucid from October 1967 to August 1969; the Lucid was in the official waters of Vietnam from June 1968 to October 1968, during which time it docked several times in shallow waters (4 fathoms) at Qui Nhon.  

2.  The Veteran's DD-214 and personnel records confirm that he performed the duties of a leading supply department petty officer and leading store keeper; he credibly asserts that he went ashore in Vietnam to retrieve supplies.

3.  The Veteran has current diagnoses of DM II and prostate cancer; service connection for both disabilities is warranted due to the Veteran's presumed exposure to herbicides in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, DM II and prostate cancer are presumed incurred due to his active duty service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2013).



ORDER

Service connection for DM II and prostate cancer is warranted.  The appeal is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


